COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00046-CV


JAMES COPE                                                           APPELLANT

                                         V.

ANGELA COPE                                                            APPELLEE


                                     ------------

           FROM THE 271ST DISTRICT COURT OF JACK COUNTY
                     TRIAL COURT NO. 14-01-005

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On May 28, 2015, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      1
       See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: July 16, 2015




                                    2